Citation Nr: 1754984	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  07-37 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for patellar chondromalacia, left
knee, beginning on May 21, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March to September 1998 and from December 2003 to March 2005.

This appeal to the Board of Veterans' Appeals (Board) is from February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Board denied the claim for an increased rating in excess of 30 percent for chondromalacia after May 21, 2012.  

The Veteran appealed the August 2016 Board decision to the Court of Veterans Claims (Court), but only to the extent that it denied a rating in excess of 30 percent for patellar chondromalacia, left knee, from May 21, 2012.

In a March 2017 Joint Motion for Partial Remand (JMPR) and Order, the Court vacated that portion of the Board's August 2016 decision and remanded the case to the Board for further review.  The basis of the March 2017 JMPR was that the Board did not provide in its August 2016 decision an adequate reasons and bases for not assigning a separate disability rating for left knee instability.  The parties noted that the Board did not address the probative value of the Veteran's lay statements that he had left knee instability and instead relied on medical examination findings that were in opposition to his assertions.

 In June 2017 the Board remanded the claim to the RO for further development, to include affording the Veteran a new VA examination, which was performed in June 2017.  In August 2017, the RO issued a Supplemental Statement of the Case, and denied the Veteran's claim for a rating in excess of 30 percent for patellar chondromalacia, left knee, beginning on May 21, 2012. 


FINDINGS OF FACT

1.  For the period on appeal from May 21, 2012, forward, the Veteran's patellar chondromalacia, left knee, resulted in symptoms such as painful motion and reduced range of motion, but did not result in limitation of extension of the left knee 
to 30-39 degrees, ankyloses, impairment of tibia and fibula, or genu recurvatum. 

2.  The weight of the evidence shows that the Veteran's patellar chondromalacia, left knee, has not resulted in subluxation or instability. 


CONCLUSIONS OF LAW

1.  For the period on appeal from May 21, 2012, the criteria for a rating in excess of 30 percent for patellar chondromalacia, left knee, have not been met.  38 U.S.C. §§ 1155, 5108(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Codes 5256-63 (2017).

2.  For the period on appeal from May 21, 2012, the criteria for a separate disability rating for left knee instability, under Diagnostic Code 5257, has not been met. 38 U.S.C. §§ 1155, 5108(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Code 5257 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by multiple letters sent to the Veteran regarding his claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist since the last remand.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds there has been substantial compliance with its June 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

II.  Increased Rating for Left Knee Disability 

Legal Criteria 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee is rated under Diagnostic Code 5260.  Limitation of flexion of the knee to 60 percent warrants a zero or noncompensable rating; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee is rated under Diagnostic Code 5261.  Limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating; limitation of extension to 10 degrees warrants a 10 percent rating; limitation of extension to 15 degrees warrants a 20 percent rating; limitation of extension to 20 degrees warrants a 30 percent rating; limitation of extension to 30 degrees warrants a 40 percent rating; and limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other knee impairment consisting of recurrent subluxation or lateral instability is rated under Diagnostic Code 5257.  A 10 percent rating is warranted for knee impairment of recurrent subluxation or lateral instability that is slight.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A semilunar cartilage is one of the menisci of the knee joint.  Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Analysis 

The Board finds that the medical evidence of record does not show ankylosis, impairment of the tibia and fibula, or genu recurvatum of the left knee.  Accordingly, Diagnostic Codes 5256, 5262, and 5263 are not for application.  38 C.F.R. § 4.71a.  
The Veteran has been awarded the maximum rating available for his left knee meniscal tear a scheduler rating in excess of 20 percent cannot be granted under Diagnostic Code 5258.

With regard to the matter of the Veteran's entitlement to a rating in excess of 30 percent for limitation of motion due to his left knee chondromalacia during the relevant period, which is currently rated under Diagnostic Code 5261 for limitation of extension, the Board finds that an increased rating from 30 percent for limitation of extension from May 21, 2012 is not warranted. 

The June 2017 VA examination indicates that the Veteran has reduced range of motion of 95 degrees to flexion, 0 to extension directly due to chondromalacia.  Currently, the Veteran has a 30 percent disability rating for limitation of extension due to left knee patellar chondromalacia for the period on appeal from May 21 2012.  A 40 percent disability rating is warranted under Diagnostic Code 5261 when knee extension is limited to 30 degrees.  38 C.F.R. § 4.71a.  Because the Veteran's left knee range of motion does not meet these criteria, an increased rating under Diagnostic Code 5261 may not be granted.     

The Board has considered whether the Veteran is entitled to a rating for recurrent subluxation or lateral instability under Diagnostic Code 5257.  The Veteran has reported that his left knee will give away 2 to 3 times daily and states that both of his knees also will lock at times.  See March 2008 VA examination.  Veteran will wear a knee brace on days he expects to be on his knees a lot.  See June 2017 VA examination.  Veteran also has report that the dull lateral "tooth-ache" and left medial "burning" type pain is relatively constant.  See June 2017 VA examination. Veteran's reports his knee conditions cause him pain and instability with deep knee bends, squats,  or sitting cross-legged; prolonged walking and standing can cause intermittent "locking-up" of left knee and he avoids running due to knee problems.  See June 2017 VA examination.  As noted in the JMR, the Veteran has previously reported instability and balance problems, and described needing to wear a brace to prevent his knee from giving out.  The Board finds these statements to be competent and credible, although the Board notes that the clinical diagnosis of subluxation or medial-lateral instability ultimately falls outside the realm of common knowledge of a lay person.  

In the June 2017 VA examination, the examiner reported "there is no true instability, subluxation or incoordination from the chondromalacia condition.  The patella does "track well" and is not subluxing nor dislocating which is a form of instability." The examiner opined that the Veteran "does not have true "instability" or subluxation which would be the actual left knee shifting either laterally or
anterior/posteriorly but instead his "instability" is his description of symptoms when his meniscal tear is "active." These findings are supported by MRI studies, comparing the Veteran's left knee with imaging from October 2009.  The MRI indicated that the medial and lateral menisci are intact.  Anterior and posterior 
cruciate ligaments are intact.  Patella and patellar tendons are unremarkable.  The Board notes that the VA examiner's conclusions are consistent with those noted following physical examinations in 2012 and 2014.

The Board finds there is no evidence or history of recurrent patellar subluxation/dislocation and the Veteran has demonstrated medial-lateral stability throughout the relevant period.  In making these findings, the Board is cognizant of the duty to consider and weigh all pertinent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (it is the "duty [of] the Board to analyze the credibility and probative value of evidence"); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the province of the Board to weigh and assess the evidence of record).

The Board finds the objective medical evidence is more probative on the issue of instability of the left knee than the Veteran's lay assertions.  Great weight is given to the medical opinion provided by the examiner during the June 2017 VA examination because it is well-supported by the objective clinical findings and is consistent with past examination findings.  Some weight is given to the Veteran's lay testimony, but the Board finds the objective examination findings regarding instability to be more probative.  In coming to this conclusion, the Board reviewed the entire medical record.  Notably, the Veteran did not exhibit knee instability during any examination.  See January 2007 VA examination, page 6; July 2009 VA examination, page 4; June 2012 VA examination, page 7.   

Based on this, the Board finds the preponderance of the evidence is against finding the Veteran has left knee instability.  Thus, a separate rating under Diagnostic Code 5257 is not warranted.


ORDER

For the period on appeal from May 21, 2012, a rating in excess of 30 percent for patellar chondromalacia, left knee, is denied. 

For the period on appeal from May 21, 2012, a separate rating for left knee instability is denied.




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


